Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informality:  
-	in claim 1 line 4, “retrain” should be --restrain--;
-	in claim 9 last line, “plurality” should be --pair--.  
Appropriate correction is required.
Claims 2-8 and 10 are also rejected for the same reason above due to their dependency from at least claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9
Claim 9 recites the limitation "the diffuser member" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --the diffuser--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 (lines 2-3) positively recited a human body part in the recitation “is shaped to surround the vehicle occupant’s neck when deployed”. Examiner suggest changing said limitation to --is configured to the shaped to surround the vehicle occupant’s neck when deployed--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (U.S. Patent 10,336,278).
Regarding claim 1, Schneider (at least Figs. 5A & 5B) discloses an airbag system 500, comprising: 
an airbag cushion 520, 520a (& second lateral chamber – not shown but disclosed at least in column 13 lines 55-56) attached to an upper portion of a seatback 52 and configured to deploy toward both sides of a vehicle occupant's head 56 and retrain an upper body of the vehicle occupant 54 from moving upward in an event of a vehicle collision; 
an inflator 505 configured to supply a gas to the airbag cushion 520, 520a (& second lateral chamber – not shown but disclosed at least in column 13 lines 55-56) in the event of the vehicle collision; and 

Regarding claims 2 and 10, Schneider (at least Figs. 5A & 5B) discloses the airbag system 500,
(claim 2) wherein the external tether 570 is configured to pull down the airbag cushion 520, 520a (& second lateral chamber – not shown but disclosed at least in column 13 lines 55-56) when the airbag cushion is deployed;
(claim 10) wherein the airbag cushion 520, 520a (& second lateral chamber – not shown but disclosed at least in column 13 lines 55-56) is shaped to surround the vehicle occupant's neck when deployed.
Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (U.S. Patent Application Publication 2021/0061211 A1). 
Regarding claim 1, Jung et al. (at least Figs. 1-8) discloses an airbag system, comprising: 
an airbag cushion 10, 20, 30 attached to an upper portion of a seatback S and configured to deploy toward both sides of a vehicle occupant's head H and retrain an upper body of the vehicle occupant P from moving upward in an event of a vehicle collision; 
an inflator I configured to supply a gas to the airbag cushion 10, 20, 30 in the event of the vehicle collision; and 
an external tether 40 having one end connected to the airbag cushion 10, 20 and the other end connected to the seatback S (at least Figs. 6A-8).
Regarding claims 2-7 and 10, Jung et al. (at least Figs. 1-8) discloses the airbag system,
(claim 2) wherein the external tether 40 is configured to pull down the airbag cushion 10, 20, 30 when the airbag cushion is deployed;
(claim 3) wherein the airbag cushion 10, 20, 30 comprises a pair of side cushion parts 10, 20 configured to deploy forward from the upper portion of the seatback S and be held on both sides of the vehicle occupant's head H by the external tether 40 to press shoulders of the vehicle occupant downward; and a connection cushion part 30 extending between the pair of side cushion parts 10, 20; 
(claim 4) wherein the connection cushion part 30 is attached to the upper portion of the seatback S (indirectly via 10, 20, 40, 41);
(claim 5) wherein the external tether 40 comprises a pair of external tethers 40, 40 provided corresponding to the pair of side cushion parts 10, 20, respectively;
(claim 6) wherein the external tether 40 has one end connected to a front portion of the side cushion part 10, 20 and the other end connected to a portion of the seatback S lower than the upper portion of the seatback S (at least Figs. 6B-8);
(claim 7) wherein the inflator I is attached to the connection cushion part 30 (indirectly via 10, 20), and the gas supplied from the inflator I is distributed to the pair of side cushion parts 10, 20;
(claim 10) wherein the airbag cushion 10, 20, 30 is shaped to surround the vehicle occupant's neck when deployed.
Claims 1-8 and 10 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (U.S. Patent 10,189,431 B2). 
Regarding claim 1, Yamamoto et al. (at least Figs. 1-8B) discloses an airbag system 20, comprising: 
an airbag cushion 30 attached to an upper portion of a seatback 16 and configured to deploy toward both sides of a vehicle occupant's head H and retrain an upper body of the vehicle occupant D from moving upward in an event of a vehicle collision; 
an inflator 32 configured to supply a gas to the airbag cushion 30 in the event of the vehicle collision; and 
an external tether 82 having one end connected to the airbag cushion 30 and the other end connected to the seatback 16 (at least Fig. 8B).
Regarding claims 2-8 and 10, Yamamoto et al. (at least Figs. 1-8B) discloses the airbag system 20,
(claim 2) wherein the external tether 82 is configured to pull down the airbag cushion 30 when the airbag cushion is deployed;
(claim 3) wherein the airbag cushion 30 comprises a pair of side cushion parts 38, 50D, 42A, 42B, 38, 50D, 42A, 42B configured to deploy forward from the upper portion of the seatback 16 and be held on both sides of the vehicle occupant's head H by the external tether 82 to press shoulders of the vehicle occupant downward; and a connection cushion part 54 extending between the pair of side cushion parts 38, 50D, 42A, 42B, 38, 50D, 42A, 42B;
(claim 4) wherein the connection cushion part 54 is attached to the upper portion of the seatback 16;
(claim 5) wherein the external tether 82 comprises a pair of external tethers 82, 82 provided corresponding to the pair of side cushion parts 38, 50D, 42A, 42B, 38, 50D, 42A, 42B, respectively;
(claim 6) wherein the external tether 82 has one end connected to a front portion of the side cushion part 38, 50D, 42A, 42B, 38, 50D, 42A, 42B and the other end connected to a portion of the seatback 16 lower than the upper portion of the seatback 16 (at least Fig. 8B; upper portion of seatback 16 can be interpreted to be top of headrest 18);
(claim 7) wherein the inflator 32 is attached to the connection cushion part 54, and the gas supplied from the inflator 32 is distributed to the pair of side cushion parts 38, 50D, 42A, 42B, 38, 50D, 42A, 42B;
(claim 8) further comprising a diffuser 55 connected to the inflator 32 and the connection cushion part 54 and configured to distribute the gas supplied from the inflator 32 to the pair of side cushion parts 38, 50D, 42A, 42B, 38, 50D, 42A, 42B;
(claim 10) wherein the airbag cushion 30 is shaped to surround the vehicle occupant's neck when deployed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Patent 10,189,431 B2) in view of Lee et al. (U.S. Patent Application Publication 2018/0162315 A1), Lee (U.S. Patent 9,688,233 B2).
Regarding claim 9, Yamamoto et al. (at least Figs. 1-8B) discloses the claimed invention except for wherein the diffuser comprises: a pair of gas ejection regions provided corresponding to the pair of side cushion parts, respectively, and configured to eject the gas supplied from the inflator to inner spaces of the side cushion parts; and a sewing line partially extending along an edge of the diffuser member to form the plurality of gas ejection regions.
Lee et al. (at least Figs. 1-5F) discloses that it is known in the art to provide an airbag system 120, wherein the diffuser 150 comprises: a pair of gas ejection regions 153 (near 131 in at least Figs. 3, 4) provided corresponding to the pair of side cushion parts 132, 132, respectively, and configured to eject the gas supplied from the inflator 11 to inner spaces of the side cushion parts 132, 132 in order to symmetrically deploy the side cushion parts 132, 132 (at least paragraphs [0027]-[0029]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the diffuser of Yamamoto et al. with the diffuser 
While Lee et al. does not specifically disclose a sewing line partially extending along an edge of the diffuser member to form the plurality of gas ejection regions, Lee (at least Figs. 1-8) discloses sewing lines 46, 47 partially extending along an edge of the diffuser member 40 to form the plurality of gas ejection regions 42, 43. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the diffuser of the combination of Yamamoto et al. and Lee et al. as modified above according to the teachings of Lee, in order to achieve the desirable result of forming the diffuser in an alternative way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614